Citation Nr: 0212303	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  97-28 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a dental disability 
as secondary to a bilateral fracture of the mandible.

2.  Entitlement to an increased (compensable) disability 
rating for a bilateral fracture of the mandible.

(The issue of entitlement to an increased rating for tinea 
manum of the left hand with onychomycosis, currently rated as 
30 percent disabling, will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission






WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from January 1960 to 
June 1963.

This matter is on appeal to the Board of Veterans Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The Board in July 1999 remanded 
this case to the RO for further development.  The RO in June 
2002 issued a supplemental statement of the case and then 
returned the case to the Board in August 2002.

The Board is undertaking additional development on the issue 
of entitlement to an increased rating for tinea manum of the 
left hand with onychomycosis, pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.





FINDINGS OF FACT

1.  The veteran is entitled to receive Class III dental 
treatment, which is in progress, for carious teeth and 
periodontal/gingival disease; as a result of fracture of the 
mandible he sustained the loss of teeth 28 and 29 to due loss 
of substance of the body of the mandible.

2.  The residuals of a bilateral fracture of the mandible 
fracture are currently inter-incisal motion to 50 mm; 
limitation of lateral excursion to 4 mm or less is not 
reported and there is no impairment of function from 
masticatory loss or limitation of motion.


CONCLUSIONS OF LAW

1.  The veteran does have dental disability, the loss of 
teeth 28 and 29, that is proximately due to or the result of 
a service-connected bilateral fracture of the mandible.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.310, 3.381, 3.382 in effect prior to and as amended 
effecive June 9, 1999, 4.150 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)), Allen v. Brown, 7 Vet. 
App. 439 (1995).

2.  The criteria for an increased (compensable) disability 
rating for a bilateral fracture of the mandible have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002);  38 
C.F.R. §§ 4.1, 4.7, 4.150, Diagnostic Code 9904; 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The record shows that the RO in June 1982 granted service 
connection for fracture, mandible and rated it 0 percent 
under Diagnostic Code 9904.  According to the rating decision 
his service medical records showed he sustained a simple 
fracture of the body of the right mandible and that treatment 
resulted in good range of mandibular motion and no loss of 
function.  He did not mention any dental disorder on the 
initial VA examination in 1982 and the examiner noted his 
teeth had been repaired and had normal occlusion.  The 
examiner reported normal range of temporomandibular joint 
motion, no obvious deformity of the mandible or joint and his 
jaw looked symmetrical.  The teeth seemed to be normal in 
occlusion and there was no crepitation on motion on opening 
and closing the jaw.  There was a complaint of occasional 
mandibular joint pain.  He did not mention a dental condition 
in his May 1982 letter to VA. 

His service medical records showed an initial dental 
examination in 1960 found teeth 8, 12, 16, 17, 30 and 31 
missing.  In March 1963 an examiner reported teeth 16, 19 and 
31 as missing in addition to 8 and 12.  The May 1963 
separation examination found teeth 8, 12, 15 18, 30 and 32 
missing and teeth 20 and 31 restorable.  The record on file 
for his hospitalization in 1961 for repair of the mandible 
fracture did not mention any dental condition or loss of 
teeth.  Dental records also noted various caries were 
repaired in late 1961 and acute gingivitis was found in 
August 1962.

Later in 1982 he asked for a dental evaluation and a dental 
rating secondary to his fractured jaw and asked for a rating 
for a left upper jaw fracture.  The RO advised him that his 
service records did not show an upper jaw fracture.  A dental 
rating in late 1982 noted on entry and discharge examinations 
teeth 8, 12, 16, 17, 30 and 31 were missing.  They were coded 
on the rating sheet as not service connected or aggravated.  
It was reported that he sustained facial trauma with fracture 
of the right mandible and that no teeth were lost.  

Early in 1983 the veteran mentioned that his teeth were 
hurting more now then in the past.  In a separate letter he 
reported that on a recent visit to VA for his jaw a dental 
examiner stated he had four teeth that were connected to the 
breakage and that he needed two bridges.  He also argued 
again about the extent of the fracture during military 
service.  He testified at a RO hearing that his basic problem 
was jaw pain, but he did mention such symptoms in the teeth 
(Transcript (T) 2-5, 13-16). 

The VA dental examiner in 1983 noted he had a number of 
missing teeth (not otherwise identified) opening to 40 mm and 
no deviation.  The examiner found a myofascial pain 
dysfunction unrelated to the fracture and the RO proceeded to 
deny service connection for this in 1983.  He requested a 
reevaluation of the service-connected jaw later in 1983.  The 
additional service medical records he provided led the RO in 
1983 to characterize the service-connected disability as 
fracture, mandible, bilateral.  The RO maintained the 0 
percent rating under Diagnostic Code 9904.  None of the 
additional service medical records referred to loss of teeth 
or other dental disorder.    

Late in 1996 the veteran advised the RO that he desired a 
rating increase for the "service connected malunion of lower 
jaw" and to "adjunct my dental condition" to the service 
connected lower jaw condition.  The VA records that the RO 
obtained were pertinently unremarkable.  He disagreed that a 
"dental condition" was not secondary to the mandible 
fracture.  He argued in his appeal that the mandible fracture 
should be rated 20 percent for the pain he experienced and 
that his dental condition, described as decaying teeth, was 
directly related to the mandible fracture.  

At a RO hearing in 1997 the veteran asserted that his teeth 
were chipped and broken as a result of the fracture and that 
his jaw hurt (T 3-4), that he received medication for jaw 
pain and that the jaw popped on occasion (T 7-8).  He said he 
could open wide and close the jaw and sometimes had problems 
chewing and ate soft foods (T9-11).  He said he was a hotel 
worker and had a second job as a charter bus driver (T 14-
15).   

Pursuant to the Board remand, the veteran was asked to 
identify relevant records, which the RO obtained.  A VA 
dental examiner early in 2002 indicated that the medical 
records were reviewed.  The examiner noted the history of a 
mandible fracture, that it was treated with immobilization 
and that teeth 28, 29 and 30 were extracted with the fracture 
treatment.  The current complaint was right facial pain 
behind the ear.  The examiner indicated there was no 
functional impairment due to loss of motion or masticatory 
function loss.  The examiner also reported teeth 1, 2, 12 and 
14 were missing.  The inter-incisal range of motion was 0-50 
mm.  No limitation of lateral excursion or bone loss was 
reported.  The examiner reported status post right mandible 
fracture and extraction-associated three teeth.  The examiner 
reported that the loss of teeth was due to loss of substance 
of the body of the mandible or maxilla and that the dental 
condition was the result of military service.  The examiner 
stated that the veteran had not lost work because of this 
fracture.   

Dental treatment records in April 2002 note the veteran was 
seen as Class III for unspecified acquired absence of teeth, 
dental disorder not otherwise specified and adjustment of 
partial maxillary denture.  This was described as a removable 
partial denture that had the occlusion and "UL" clasps 
recontoured around the abutment tooth.  He was advised to 
wear the prosthesis daily to prevent any movement or shifting 
of teeth and it was noted that no other treatment was needed 
at the time.  The record showed he was seen for treatment of 
various teeth and gingival/periodontal disease not otherwise 
classified in 2001 on a Class III "in progress" entitlement 
basis.  He wrote regarding his teeth and jaw pain in 2002.  


Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  



Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).


Dental Disorders

Service connection for dental conditions will not be 
considered as having been established when the evidence 
clearly shows that the disabilities existed or were 
recorded at the time of enlistment, subject to the provisions 
of paragraph (b) of this section or originated subsequent to 
discharge from causes not related to service. Each missing or 
defective tooth and each disease of the investing tissues 
will be considered separately, and service connection will be 
granted for disease or injury of individual teeth and of the 
investing tissues, shown by the evidence to have been 
incurred in or aggravated by service.

(b) Treatment in service.  The furnishing of treatment or 
prosthesis for noncompensable dental conditions during 
service will not be considered per se as aggravation of a 
dental condition shown to have existed prior to entrance into 
active service.  Teeth noted at entry into active service as 
carious restorable will not be held as service connected, 
either direct or by aggravation, notwithstanding enlargement 
of the original cavity or development of additional 
cavitation on the same or another surface; nor on the basis 
of the insertion of a filling during service, unless new 
caries develop after expiration of a reasonable time after 
the original cavity has been filled, amelioration rather than 
worsening or aggravation ensuing in such cases.  Service 
connection by aggravation will be conceded in such teeth, 
carious restorable at entry into service, whether or not 
filled, but which necessitate extraction after the expiration 
of a reasonable time after entry into active service.  A 
filling recorded at induction followed by a reasonable period 
of service and extraction or replacement because of new 
caries will entitle the veteran to a finding of direct 
service connection for the new condition.  

Likewise, aggravation is allowed where pyorrhea is noted at 
enlistment but after reasonable service necessitates 
extraction of a tooth or teeth during service.  Conversely, 
service connection by aggravation will not be conceded if the 
tooth at enlistment was classified as defective but was not 
restorable.

(c) Associated diseases.  Effective principles relating to 
the establishment of service connection for dental diseases 
and injuries by reason of their relationship to other 
associated service-connected diseases or injuries will be 
observed in the adjudication of claims based upon dental 
conditions where a determination to that effect is properly 
in order.
    
(d) Presumption of soundness.  The statutory presumptions as 
to soundness of condition at time of entrance into active 
service will not be applicable, in cases of dental conditions 
not disabling to a compensable degree.

(e) Combat, trauma, prisoner-of-war status.  As to each 
noncompensable service-connected dental condition, a 
determination will be made as to whether it was due to combat 
wound or other service trauma.  Where service connection is 
granted for noncompensable dental conditions, it will be 
determined whether the veteran involved was a prisoner of 
war, but not which of such conditions are attributable to 
the prisoner-of-war experience.  38 C.F.R. § 3.381 in effect 
prior to June 8, 1999.  

Service connection for dental disabilities will be 
established by service records, documentary evidence in the 
form of reports of examinations (dental or physical), duly 
certified statements of dentists or physicians, or certified 
statements of fact from two or more disinterested parties.  
The disability must be shown to have been incurred in or 
aggravated by service as provided in this section. Statements 
certified by dentists or physicians must give the claimant's 
full name, the date he or she was first examined or treated, 
the date of subsequent treatments, if any, and contain a 
complete and detailed statement of the symptoms observed and 
diagnosis made.  

The name or number of all defective or missing teeth noted 
and the character and extent of any pathological condition of 
the investing tissues observed should be included.  If exact 
dates cannot be given, an approximate date may be used.  
Certified statements from disinterested parties must show the 
circumstances under which knowledge of the claimant's 
disability was obtained and as far as possible describe the 
symptoms and location of the disability observed.

(b) Exceptional case.  Where after all sources of information 
have been exhausted and all variations in the records 
reconciled, there remains notation of filled teeth at time of 
release from active service and there was no notation of 
these teeth as defective or filled at entrance into service, 
service connection may be granted in exceptional cases for 
such teeth, notwithstanding there is no record of treatment 
during service, if the veteran alleges treatment in service, 
giving the time and place of treatment, and the conditions 
and circumstances of his or her service support his or her 
allegation, and inception in service is consistent with sound 
dental judgment.  Exceptional cases contemplated in this 
category are where the veteran had a considerable period of 
service, particularly in a combat area where records of 
treatment may not always have been recorded due to the stress 
and strain encountered under battle conditions or where 
extenuating circumstances are shown in those instances where 
the veteran served in this country or in other than combat.

(c) Limitations.  Salivary deposits are a type of routine 
dental condition which has no relation to service.  Malposed 
teeth with no pathology shown will not be service connected.  
Service connection should not be granted for the 3d molars at 
any time unless there is a definite record showing such teeth 
to have been diseased after a reasonable period of service.  
The 3d molars shown as present at induction and missing at 
discharge will not be granted service connection unless there 
is an actual record of extraction for reasons other than 
malposition or impaction.  Vincent's disease should not be 
granted service connection if the service records are 
entirely negative.  To warrant favorable action on Vincent's 
disease, chronicity, continuity of treatment, or the residual 
thereof, that is, periodontoclasia or pyorrhea, should be 
shown by the service records as chronic.  

Vincent's disease with infrequent episodes of short duration 
in the active service should be considered as an acute 
condition and may not be service connected.  Gingivitis is 
not considered a disease entity and is not ratable.  
Diagnosis of pyorrhea in service after a reasonable period of 
service will require confirmation by a Department of Veterans 
Affairs examination, including X-ray, before grant of service 
connection, unless examination is contraindicated by factors 
such as extraction of all pyorrhectic teeth.  Pyorrhea shown 
during service after a reasonable period of service, 
involving one or more teeth necessitating extraction, is a 
sufficient basis for grant of service connection for the 
tooth or teeth involved.  38 C.F.R. § 3.382 in effect prior 
to June 8, 1999.

Service connection of dental conditions for treatment 
purposes. (a) Treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service-connected solely for the purpose 
of establishing eligibility for outpatient dental treatment 
as provided in Sec. 17.161 of this chapter.

(b) The rating activity will consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in line of duty during active service. 
When applicable, the rating activity will determine whether 
the condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.

(c) In determining service connection, the condition of teeth 
and periodontal tissues at the time of entry into active duty 
will be considered. Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.

(d) The following principles apply to dental conditions noted 
at entry and treated during service: (1) Teeth noted as 
normal at entry will be service-connected if they were filled 
or extracted after 180 days or more of active service. 



(2) Teeth noted as filled at entry will be service-connected 
if they were extracted, or if the existing filling was 
replaced, after 180 days or more of active service. (3) Teeth 
noted as carious but restorable at entry will not be service-
connected on the basis that they were filled during service. 
However, new caries that developed 180 days or more after 
such a tooth was filled will be service-connected. (4) Teeth 
noted as carious but restorable at entry, whether or not 
filled, will be service-connected if extraction was required 
after 180 days or more of active service. (5) Teeth noted at 
entry as non-restorable will not be service-connected, 
regardless of treatment during service. (6) Teeth noted as 
missing at entry will not be service connected, regardless of 
treatment during service.

(e) The following will not be considered service-connected 
for treatment purposes:
(1) Calculus; (2) Acute periodontal disease; (3) Third 
molars, unless disease or pathology of the tooth developed 
after 180 days or more of active service, or was due to 
combat or in-service trauma; and (4) Impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.

(f) Teeth extracted because of chronic periodontal disease 
will be service-connected only if they were extracted after 
180 days or more of active service. 38 C.F.R. § 3.381 
effective June 8, 1999, 64 Fed. Reg. 30392-30393 (June 8, 
1999).

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, peridontal disease (pyorrhea), and 
Vincent's stomatitis are not disabling conditions, and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of § 17.120 or § 17.123 
of this chapter.  38 C.F.R. § 4.149, in effect prior to June 
8, 1999.


Increased Evaluation

Disability evaluations are based on the comparison of 
clinical findings to the relevant schedular criteria.  
38 U.S.C.A. § 1155.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Different examiners, at different times, will not describe 
the same disability in the same language. Features of the 
disability which must have persisted unchanged may be 
overlooked or a change for the better or worse may not be 
accurately appreciated or described. It is the responsibility 
of the rating specialist to interpret reports of examination 
in the light of the whole recorded history, reconciling the 
various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability 
present. Each disability must be considered from the point of 
view of the veteran working or seeking work. If a diagnosis 
is not supported by the findings on the examination report or 
if the report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.



Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Powell v. West, 13 Vet. App. 31 (1999); Francisco v. Brown, 7 
Vet. App. 55 (1994).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

38 C.F.R. § 4.150 Schedule of ratings--dental and oral 
conditions: Maxilla or mandible, chronic osteomyelitis or 
osteoradionecrosis of: Rate as osteomyelitis, chronic under 
diagnostic code 5000.  Diagnostic Code 9900.
..
Mandible, loss of, complete, between angles shall be rated 
100 percent.  Diagnostic Code 9901.

Mandible, loss of approximately one-half: Involving 
temporomandibular articulation shall be rated 50 percent 
disabling. Not involving temporomandibular articulation shall 
be rated 30 percent disabling.  Diagnostic Code 9902.

Mandible, nonunion of: severe shall be rated 30 percent. 
Moderate shall be rated 10 percent. Note--Dependent upon 
degree of motion and relative loss of masticatory function.  
Diagnostic Code 9903.

Mandible, malunion of: severe displacement shall be rated 20 
percent. Moderate displacement shall be rated 10 percent. 
Slight displacement shall be rated 0 percent. Note--Dependent 
upon degree of motion and relative loss of masticatory 
function.  Diagnostic Code 9904.

Temporomandibular articulation, limited motion of: Inter-
incisal range:
0 to 10 mm. 40 percent. 11 to 20 mm. 30 percent. 21 to 30 mm 
20 percent and 31 to 40 mm. 10 percent. 

Range of lateral excursion: 0 to 4 mm. 10 percent. Note--
Ratings for limited inter-incisal movement shall not be 
combined with ratings for limited lateral excursion.  
Diagnostic Code 9905.

Ramus, loss of whole or part of: involving loss of 
temporomandibular articulation, bilateral shall be rated 50 
percent and unilateral shall be rated 30 percent. Not 
involving loss of temporomandibular articulation, bilateral 
shall be rated 30 percent and unilateral shall be rated 20 
percent.  Diagnostic Code 9906.

Ramus, loss of less than one-half the substance of, not 
involving loss of continuity:
bilateral shall be rated 20 percent, unilateral shall be 
rated 10 percent.  Diagnostic Code 9907.

Condyloid process, loss of, one or both sides shall be rated 
30 percent.  Diagnostic Code 9908.

Coronoid process, loss of: bilateral shall be rated 20 
percent, unilateral shall be rated 10 percent. Diagnostic 
Code 9909.

Hard palate, loss of half or more: not replaceable by 
prosthesis shall be rated 30 percent. Replaceable by 
prosthesis shall be rated 10 percent.  Diagnostic Code 9911.




Hard palate, loss of less than half of: not replaceable by 
prosthesis shall be rated 20 percent. Replaceable by 
prosthesis shall be rated 0 percent.  Diagnostic Code 9912.

Teeth, loss of, due to loss of substance of body of maxilla 
or mandible without loss of continuity where the lost 
masticatory surface cannot be restored by suitable 
prosthesis: loss of all teeth shall be rated 40 percent. Loss 
of all upper teeth or all lower teeth shall be rated 30 
percent. All upper and lower anterior or posterior teeth 
missing shall be rated 20 percent. All upper or lower 
anterior teeth missing shall be rated 10 percent. All upper 
and lower teeth on one side missing shall be rated 10 
percent. Where the loss of masticatory surface can be 
restored by suitable prosthesis a 0 percent rating is 
provided. Note--These ratings apply only to bone loss through 
trauma or disease such as osteomyelitis, and not to the loss 
of the alveolar process as a result of periodontal disease, 
since such loss is not considered disabling. Diagnostic Code 
9913.

Maxilla, loss of more than half: not replaceable by 
prosthesis shall be rated 100 percent. Replaceable by 
prosthesis shall be rated 50 percent.  Diagnostic Code 9914.

Maxilla, loss of half or less: loss of 25 to 50 percent not 
replaceable by prosthesis shall be rated 40 percent. 
Replaceable by prosthesis shall be rated 30 percent. Loss of 
less than 25 percent not replaceable by prosthesis shall be 
rated 20 percent. Replaceable by prosthesis shall be rated 0 
percent.  Diagnostic Code 9915.

Maxilla, malunion or nonunion of with severe displacement 
shall be rated 30 percent, with moderate displacement 10 
percent and with slight displacement 0 percent.   Diagnostic 
Code 9916.

Authorization of dental examinations. When a detailed report 
of dental examination is essential for a determination of 
eligibility for benefits, dental examinations may be 
authorized for the following classes of claimants or 
beneficiaries: 


(a) Those having a dental disability adjudicated as incurred 
or aggravated in active military, naval, or air service or 
those requiring examination to determine whether the dental 
disability is service connected. (b) Those having disability 
from disease or injury other than dental, adjudicated as 
incurred or aggravated in active military, naval, or air 
service but with an associated dental condition that is 
considered to be aggravating the basic service-connected 
disorder. (c) Those for whom a dental examination is ordered 
as a part of a general physical examination. (d) Those 
requiring dental examination during hospital, nursing home, 
or domiciliary care. (e) Those held to have suffered dental 
injury or aggravation of an existing dental injury, as the 
result of examination, hospitalization, or medical or 
surgical (including dental) treatment that had been awarded. 
(f) Veterans who are participating in a rehabilitation 
program under 38 U.S.C. chapter 31 are entitled to such 
dental services as are professionally determined necessary 
for any of the reasons enumerated in Sec. 17.47(g). (g) Those 
for whom a special dental examination is authorized by the 
Under Secretary for Health or the Assistant Chief Medical 
Director for Dentistry. (h) Persons defined in Sec. 17.60(d).  
Redesignated (formerly 38 C.F.R. § 17.120), 61 Fed. Reg. 
21965, 21968, May 13, 1996.

Authorization of outpatient dental treatment. Outpatient 
dental treatment may be authorized by the Chief, Dental 
Service, for beneficiaries defined in 38 U.S.C. 1712(b) and 
38 CFR 17.93 to the extent prescribed and in accordance with 
the applicable classification and provisions set forth in 
this section.

(a) Class I. Those having a service-connected compensable 
dental disability or condition, may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function. There is no time limitation 
for making application for treatment and no restriction as to 
the number of repeat episodes of treatment.


(b) Class II. (1)(i) Those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at time of discharge or release from active 
service, which took place after September 30, 1981, may be 
authorized any treatment indicated as reasonably necessary 
for the one-time correction of the service-connected 
noncompensable condition, but only if: (A) They served on 
active duty during the Persian Gulf War and were discharged 
or released, under conditions other than dishonorable, from a 
period of active military, naval, or air service of not less 
than 90 days, or they were discharged or released under 
conditions other than dishonorable, from any other period of 
active military, naval, or air service of not less than 180 
days; (B) Application for treatment is made within 90 days 
after such discharge or release. (C) The certificate of 
discharge or release does not bear a certification that the 
veteran was provided, within the 90-day period immediately 
before such discharge or release, a complete dental 
examination (including dental X-rays) and all appropriate 
dental treatment indicated by the examination to be needed, 
and (D) Department of Veterans Affairs dental examination is 
completed within six months after discharge or release, 
unless delayed through no fault of the veteran.

(ii) Those veterans discharged from their final period of 
service after August 12, 1981, who had reentered active 
military service within 90 days after the date of a discharge 
or release from a prior period of active military service, 
may apply for treatment of service-connected noncompensable 
dental conditions relating to any such periods of service 
within 90 days from the date of their final discharge or 
release.

(iii) If a disqualifying discharge or release has been 
corrected by competent authority, application may be made 
within 90 days after the date of correction. (2)(i) Those 
having a service-connected noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, which took place 
before October 1, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if: 



(A) They were discharged or released, under conditions other 
than dishonorable, from a period of active military, naval or 
air service of not less than 180 days. (B) Application for 
treatment is made within one year after such discharge or 
release. (C) Department of Veterans Affairs dental 
examination is completed within 14 months after discharge or 
release, unless delayed through no fault of the veteran.

(ii) Those veterans discharged from their final period of 
service before August 13, 1981, who had reentered active 
military service within one year from the date of a prior 
discharge or release, may apply for treatment of service-
connected noncompensable dental conditions relating to any 
such prior periods of service within one year of their final 
discharge or release.

(iii) If a disqualifying discharge or release has been 
corrected by competent authority, application may be made 
within one year after the date of correction.

(c) Class II (a). Those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.

(d) Class II(b). Those having a service-connected 
noncompensable dental condition or disability and who had 
been detained or interned as prisoners of war for a period of 
less than 90 days may be authorized any treatment as 
reasonably necessary for the correction of such service-
connected dental condition or disability.

(e) Class II(c). Those who were prisoners of war for 90 days 
or more, as determined by the concerned military service 
department, may be authorized any needed dental treatment.


(f) Class IIR (Retroactive). Any veteran who had made prior 
application for and received dental treatment from the 
Department of Veterans Affairs for noncompensable dental 
conditions, but was denied replacement of missing teeth which 
were lost during any period of service prior to his/her last 
period of service may be authorized such previously denied 
benefits under the following conditions:
(1) Application for such retroactive benefits is made within 
one year of April 5, 1983. (2) Existing Department of 
Veterans Affairs records reflect the prior denial of the 
claim. All Class IIR (Retroactive) treatment authorized will 
be completed on a fee basis status.

(g) Class III. Those having a dental condition professionally 
determined to be aggravating disability from an associated 
service-connected condition or disability may be authorized 
dental treatment for only those dental conditions which, in 
sound professional judgment, are having a direct and material 
detrimental effect upon the associated basic condition or 
disability.

(h) Class IV. Those whose service-connected disabilities are 
rated at 100% by schedular evaluation or who are entitled to 
the 100% rate by reason of individual unemployability may be 
authorized any needed dental treatment.

(i) Class V. A veteran who is participating in a 
rehabilitation program under 38 U.S.C. chapter 31 may be 
authorized such dental services as are professionally 
determined necessary for any of the reasons enumerated in 
Sec. 17.47(g).

(j) Class VI. Any veterans scheduled for admission or 
otherwise receiving care and services under chapter 17 of 38 
U.S.C. may receive outpatient dental care which is medically 
necessary, i.e., is for dental condition clinically 
determined to be complicating a medical condition currently 
under treatment.  Redesignated (formerly 38 C.F.R. § 17.123), 
61 Fed. Reg. 21965, 21968, May 13, 1996.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b0(1) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis
Preliminary Matter: Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (CAVC) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).

The appellant did indicate that pertinent evidence was 
available after the RO sent him a letter in March 2002 
explaining the VCAA and assistance it would offer.  The RO 
also provided a thorough presentation of the VCAA in a 
supplemental statement of the case it mailed in June 2002.  

The Board finds that this notice and other correspondence of 
record sufficiently informed the appellant of what evidence 
could be obtained by whom and advised him of his 
responsibilities if he wanted VA to assist in obtaining such 
evidence.  That the section 5103(a) notice requirements were 
met appeared from a fair reading of the documents.  See for 
example Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

The Board believes that the duty to assist has been satisfied 
through the RO efforts to obtain evidence necessary to 
substantiate the appellant's claims, including relevant 
records he adequately identified and authorized to release.  
38 U.S.C.A. § 5103A(b); see also McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  He was also furnished a contemporaneous dental 
examination that addressed matters that the Board felt were 
crucial to an informed determination.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible.  No further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist the appellant as mandated by 
the Board remand or by the VCAA as it pertains to his claim.  
See Stegall v. West, 11 Vet. App. 268 (1998).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) and Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  


Service Connection for a Dental Disorder

The veteran has corresponded on several occasions regarding 
the claimed dental disorder.  In the 1980's he mentioned jaw 
pain, his teeth hurting and of being told he needed bridges.  
He testified regarding broken and chipped teeth and wrote of 
decaying teeth when discussing his dental status.  Most 
recently in July 2002 he wrote that he still had pain and 
that VA had been fixing his teeth. 

The Class III entitlement to outpatient treatment is afforded 
to him to treat a dental condition professionally determined 
to be aggravating disability from an associated service-
connected condition or disability and have a direct and 
material detrimental effect upon the associated basic 
condition or disability.  The only relevant disability is the 
bilateral jaw fracture.  The Board has accepted the record as 
sufficient to conclude that the veteran has been receiving 
ongoing restoration and prosthetic services and prophylactic 
care for gingival and periodontal conditions under a Class 
III authorization.  

Neither the VA examiner in 2002 nor the dental outpatient 
records found a disability that could be the basis for 
service connection except for certain replaceable missing 
teeth.  38 U.S.C.A. § 3.381, 3.382 in effect prior to an as 
amended in June 1999, 38 C.F.R. § 4.150.  However the missing 
teeth may be service connected solely for the purpose of 
outpatient treatment since he has received a suitable 
prosthesis. 

The Board acknowledges there is a discrepancy in the service 
records and the VA dental rating several years ago regarding 
the absence of certain teeth.  However the examinations are 
consistent to the extent that tooth 30 is recorded as missing 
on the initial service dental examination, the final military 
dental report and the VA dental rating.  However, the 
examiner in 2002 stated that medical records were reviewed 
and it was determined that teeth 28 and 29 were removed in 
connection with the mandible fracture.  All examinations 
previously mentioned reported teeth 28 and 29 as present, but 
they are now absent according the examiner as a result of the 
trauma and, pertinent to this case, loss of substance of the 
mandible.  

The RO discussion on the recent supplemental statement of the 
case essentially accepted the examiner's explanation for the 
three missing teeth.  However the Board does not believe it 
can overlook that the initial service dental examination 
found tooth 30 missing and that it was so recorded on 
subsequent examination.  In any event teeth 28 and 29 have 
been determined to have been removed at some point on account 
of the mandible fracture and loss of substance of the 
mandible.  For purposes of secondary service connection the 
dental disorder that is recognized is the missing teeth 28 
and 29.  

On this point the Board will defer to the examiner's opinion 
that was based on the review of the medical record and 
professional expertise.  See the relevant discussion in 
Simington v. West, 11 Vet. App. 41, 44-45 (1998) regarding 
secondary service connection, the distinction between 
sections 4.149 and 4.150 as well as rationale for not 
applying the principles of Karnas v. Derwinski, 1 Vet. App. 
308 (1991) to applicable changed dental regulations. Section 
4.150 would apply in the veteran's case regarding teeth 28 
and 29 because his tooth loss was a result of loss of 
substance of the mandible according to the VA dental 
examiner.  Although the examiner stated elsewhere in the 
report that there was no bone loss; the RO felt no need to 
obtain clarification and any interpretive doubt is construed 
in the veteran's favor. 


Bilateral Mandible Fracture

As for bilateral mandible fracture, the relevant facts are 
that the 0 percent rating has been in effect from the 
effective date for service connection.  The rating schedule 
provides at 38 C.F.R. § 4.150, Diagnostic Codes 9904, 9905, 
9913 for ratings based on, at a minimum, inter-incisal motion 
from 31 to 40 mm, lateral excursion 0 to 4 mm, nonunion, loss 
of all lower teeth or teeth on one side due to bone or loss 
of substance of the mandible or maxilla or loss of 
masticatory surface.  

The recent dental evaluation shows no appreciable impairment 
based on the motion reported or the stated loss of teeth.  
There is no nonunion reported.  Nor does the record show any 
other rating scheme more appropriate for consideration of a 
higher rating.  A compensable rating is not warranted under 
the rating schedule.  Further, 38 C.F.R. § 4.40 does not list 
the mandible joint among the joints or group of joints 
contemplated in the regulation's application.  

In any event, the Board must observe that the recent 
examination did not list any pain disorder as a component of 
the disability and such was previously considered and denied.  
The recent examination found no functional impairment from 
limitation of motion or masticatory function.


Extraschedular Consideration

The Board is precluded by regulation from assigning an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) in 
the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.  Here the RO has provided the regulation and 
discussed its application to the veteran's case regarding the 
mandible fracture disability.  



In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
The Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the VA Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service might consider exceptional or unusual. 

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the RO has provided the 
veteran with the applicable regulation and addressed the 
matter.  No argument has been directed to an increased rating 
on an extraschedular basis.  Nor do the veteran's statements 
on appeal, as well as those of his representative, imply that 
extraschedular evaluation is sought in the spirit of the 
basic underlying claim for increased compensation benefits.  
The VA examiner reported no loss of work on account of the 
disability and his hearing testimony and information recorded 
in VA clinical records show he is able to work without 
reported impairment from the mandible fracture.  Thus the 
Board finds that it is not material to the determination in 
this case.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.


ORDER

Entitlement to service connection for loss of teeth 28 and 29 
as a dental disability secondary to a bilateral fracture of 
the mandible is granted.

Entitlement to an increased (compensable) disability rating 
for a bilateral fracture of the mandible is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

